      Case 2:20-cv-04018-ER Document 28 Filed 08/25/20 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


Murray et al.                    :       CIVIL ACTION
                                 :       NO. 20-04018
                                 :
         v.                      :
                                 :
The City of Philadelphia         :
    et al.                       :


                                 ORDER


         AND NOW, this 25th day of August, 2020, after

considering Plaintiffs’ Motion for Temporary Restraining Order

and Preliminary Injunction (ECF No. 5), Defendants’ Response

thereto (ECF No. 14), and the Philadelphia Housing Authority’s

amicus brief (ECF No. 22) and holding a hearing and oral

argument on the motion, it is hereby ORDERED that Plaintiffs’

Motion for Temporary Restraining Order and Preliminary

Injunction is DENIED. Accordingly, Defendants are permitted, but

not required, to dissolve and terminate the encampments by

reasonable means of their choosing subject to the conditions

that those occupying the encampments be provided with at least

72 hours’ notice to vacate the encampments and that Defendants

fully comply with their stated procedures, including but not




                                     1
      Case 2:20-cv-04018-ER Document 28 Filed 08/25/20 Page 2 of 2



limited to storage and safekeeping of any property collected at

the encampment sites.

         It is FURTHER ORDERED that:

    (1) Defendants’ motion to strike Professor Stephanie Sena’s

August 20, 2020, testimony is GRANTED;

    (2) Plaintiffs’ motions to proceed in forma pauperis (ECF

Nos. 2, 3, and 4) are GRANTED;

    (3) The Philadelphia Housing Authority is joined as a party

pursuant to Fed. R. Civ. P. 19; and

    (4) The Court shall retain jurisdiction over this matter,

including enforcement of this Order.




         AND IT IS SO ORDERED.



                           /s/ Eduardo C. Robreno
                           EDUARDO C. ROBRENO, J.




                                   2
